Citation Nr: 1536326	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cephalgia. 
.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a September 2006 Board hearing before a Veterans Law Judge (VLJ).  The VLJ is no longer employed by the Board.  VLJs who conduct hearings must participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  In a May 2011 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  See 38 C.F.R. § 20.717 (2014).  The Veteran indicated he did not wish to appear for a hearing in a response dated June 1, 2011.  

In an August 2007 decision, the Board denied entitlement to a rating in excess of 10 percent for cephalgia.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2008, granted a Joint Motion for Remand.

In September 2009, the Board remanded the claim for additional development of the record.  During the course of the appeal in a March 2011 RO rating decision, the Veteran's cephalgia was increased to 30 percent disabling, effective March 14, 2005 (the date of the Veteran's claim for an increased rating).

The Board remanded the claim again in September 2011 for further development and also noted the Veteran had raised a claim for a TDIU.  The Board again denied entitlement to a rating in excess of 30 percent for cephalgia in a November 2012 decision.  The Veteran again appealed to the Court.  In a February 2014 Memorandum Decision, the November 2012 Board decision was set aside and Remanded the case for compliance with instructions. 

FINDING OF FACT

Throughout the appeal period, the Veteran's cephalgia has been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no higher, for cephalgia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's favorable decision to grant a maximum rating under DC 8100 for the Veteran's service-connected cephalalgia, no discussion of the VA's duties to notify and assist is necessary.

Increased rating claim

The Veteran claims entitlement to a disability rating in excess of 30 percent for cephalgia.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's cephalgia is rated under Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Migraines are rated under section 4.124(a) DC 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), DC 8100.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Factual Background

By way of history, the Veteran was originally granted service connection for cephalalgia related to an in-service 1988 automobile accident.  In September 2003, the Veteran was treated for a concussion among other injuries after another motor vehicle accident.   

In March 2005, the Veteran filed an increased rating claim for claim for cephalgia.

On VA examination in April 2005, the Veteran reported that he associated a headache with neck pain that was a bitemporal steady headache that generally lasted for hours.  His headache was present daily and was usually a level 2 out of 10, but he had flare-ups to a level 8-9 out of 10.  These flare-ups occurred about three times a week and lasted from two to six hours.  The diagnosis was cephalgia.  The examiner indicated the condition was aggravated by a brain concussion with residual cognitive problems sustained in the motor vehicle accident.

The Veteran testified at a decision review officer hearing in April 2006 regarding his cephalgia.  On a normal day, the average pain of a headache was a level 2-5 out of 10.  Before he went into the chiropractor (about every two weeks) he started his day at about a pain level 5 and it went up to a 9 out of 10.  He tried not to lie down because it made him lazy but he would once or twice just before he went to the chiropractor about 4 or 5 times per month.  He had dizzy spells "every so often" and memory problems.  Headaches over the last few months were about the same but dizzy spells were worse.  If he read anything headaches became more severe.  He had headaches from reading prior to the car accident but it took longer to worsen.  Prior to the car wreck he had on average 3 headaches per week with a pain level 5-8 and now it was continuous with a pain level 2- 5 with pain levels 5-9 out of 10, about every two weeks, prior to seeing his chiropractor.  He started going to the chiropractor after his vehicle accident.  When his headaches were bad he didn't get along with anyone and had trouble controlling his reactions to people, he would lie down and did not do a lot of anything, he watched TV or went with his family shopping.  

The Veteran testified at a September 2006 Board hearing regarding his headaches.  Before the accident, he used to have 2 or 3 headaches per week.  After the accident he had a continuous dull headache with exacerbations 3 or 4 times per week.

The Veteran was afforded a VA examination in November 2009.  He reported he had constant generalized headaches that involved the whole head.  He described an achy pain that started 6 to 6 1/2 years earlier.  Pain was constant and sometimes level 7-8 out of 10.  He maintained that prior to the motor vehicle accident; he had a pounding headache 3 or 4 times a week.  Typically pain was steady but it could pound.  He noted he could become nauseated with the headaches, but he did not vomit.  When nauseated, he lied down for two or three hours at least once per month.  Otherwise, he put up with the headaches and they did not alter his activities.  If he had to think or concentrate or with a stiff neck the headaches got worse.  There was no history of visual auras associated with the headaches.  The Veteran noted that prior to the accident headaches occurred 3 to 4 times per week and after headaches were continuous with severe headache pain 3 times per week.  He did not work and was on disability.  He could not secure work after his training program but he did some photographic work for 1 to 1.5 hours at a time before having to take a break.  The diagnosis was a chronic daily headache.  The examiner noted the Veteran reported the headaches had become more problematic since the 2003 car accident.  

The Veteran submitted a July 2011 affidavit describing various headache symptoms.  He detailed that he was typically awakened early in the morning due to mild headaches with a pain level 3-4 out of 10.  Engaging in physical or mental activities generally increased his headaches which was dependent on the level of activity.  Activity increased his headache pain to a level 9-10 out of 10.  When headaches reached these high levels he stopped to allow them to subside.  If symptoms did not stop after 10 or 15 minutes after stopping an activity, he had to lie down.  On a typical week, he had at least 2 occasions where he had to go to a quiet room, shut off all the lights and nap for 1-2 hours.  He also had weeks where he had headaches for 3-4 days which also required him to lie down for 1-2 hour time periods.  Approximately once per week, he had to lay down 2-3 hours to reduce the severity of headaches.  In general, he had continuous headaches and severe headache pain approximately 3 times per week.  Headaches never dissipated entirely.  He felt severe headaches were completely prostrating because he was unable to engage in activities.  Headaches also affected his mood negatively.    

On VA examination in February 2012, the Veteran was diagnosed with headaches with a date of diagnosis indicated as "active duty."  The Veteran reported continuous headaches.  Pain began in the morning at level at 3 out of 10 and progressed at times to a level 11 out of 10 when "they literally take me to my knees."  Most of the time, the headaches progressed to leve 7-8 out of 10 throughout the day.  It was noted he was followed by a neurologist at the VA for his headaches but medications had not been beneficial.  The examiner contacted the neurologist who verified the Veteran had not responded to any treatment.  The Veteran's records were reviewed and, prior to the 2003 motor vehicle accident, he was able to control the headaches and rarely lost work.  It was noted this information was obtained from a VA examination prior to the accident.  It was also indicated the Veteran's headaches had progressively gotten worse since 2009.

The Veteran endorsed constant headache pain on both sides of his head.  He did not experience non headache symptoms, such as nausea or vomiting.  The Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  However, the Veteran did have very freuquent prostrating and prolonged attacks of non-migraine headache pain.   The examiner remarked that the Veteran's headaches were controlled prior to the motor vehicle accident in September 2003, but since that time, they became markedly worse.  The VA examiner also for the Veteran was unemployable related to what the examiner deemed "non-service connected headaches." 

In May 2012 and November 2014, the VA examiner who conducted the February 2012 examination, provided addendum opinions to the 2012 report and reiterated her previous opinion that the increase in the headaches was subsequent and due to the significant head injury from the motor vehicle accident in September 2003.

VA treatment records reflect ongoing complaints of constant headaches ranging from level 3-5 out of 10 with notations that the condition had worsened (prior to the appeal period) after a September 2003 car accident.  See e.g., VA treatment records dated June 30, 2004, December 17, 2004 and July 1, 2009.  For example, in a November 3, 2011 record the Veteran complained of needing to lie down in a dark room when his headaches were bad and that it seemed to help.  It was noted that the Veteran was quite disabled from the headaches, as well as his problems with cognition.  The assessment was continued daily headaches.  The examiner noted the Veteran had had them since service, but they were not as frequent or severe.  

Private chiropractic medical records reflect the Veteran was seen for complaints of headaches from 2004 to 2006.  For example, a November 12, 2004 chiropractic record reflects the Veteran had complaints of "similar symptoms" which included constant headaches.  

Social Security Administration records reflect the Veteran was granted disability benefits with the period of disability commencing in September 2003.  The Veteran's primary diagnosis was disorder of the back, degenerative arthritis and a chronic brain syndrome, cognitive disorder.  It was noted he had a long history of neck pain, back pain, headaches and memory problems.

Analysis 

The Veteran asserts entitlement to a rating in excess of 30 percent for cephalgia which is currently evaluated under DC 8199-8100.  

For the purpose of this rating decision, the Board will not distinguish service-connected headaches from non-service connected headaches.  In doing so, the Board acknowledges the February 2012 VA examiner provided a distinction between migraine and non-migraine headaches when addressing symptoms.  However, only one diagnosis of "headaches" was provided in the diagnosis section and there is no discussion which clearly defines how signs and symptoms of theses headaches are not overlapping.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's cephalgia is warranted for the rating period on appeal.  The 2012 VA examiner indicated the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  Since the time of the Veteran's motor vehicle accident in 2003 the Veteran had headache symptoms that had become constant and occurred on a daily basis.  The Veteran was deemed unemployable due to headaches by the VA examiner.  While the Board finds that the issue of total unemployability warrants further development, as will be discussed below, the Board finds that the evidence is at least in equipoise on whether this disability is manifested by severe economic inadaptability.  As self-reported by the Veteran he experienced chronic headaches with severe headaches that usually occurred about 3 times per week and lasted hours.  The Board notes the Veteran is competent to report observable symptoms of frequency, duration, severity, and impairment caused by the headaches, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners.

There are no identifiable periods of time during which the Veteran's cephalgia has been shown to be disabling to a degree that would warrant disability evaluation other than 50 percent, and thus "staged ratings" are not warranted. 

This is the maximum evaluation that may be assigned under DC 8100.  The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's cephalgia, but finds that no other diagnostic code is more appropriate for rating the Veteran's disability.


ORDER

Entitlement to a rating of 50 percent, but no higher, for cephalgia is granted.


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to TDIU.   

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for cephalgia, evaluated at 50 percent disabling; chronic cervical muscle strain, evaluated at 20 percent disabling; and noncompensable ratings for hyperextension injuries of the left thumb and ring finger and chronic atopic dermatitis on the right lower leg; for a combined disability rating of 60 percent.  As such, the Veteran does not meet the threshold combined rating of 70 percent or more necessary to be considered for TDIU on a schedular basis.

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

The record indicates the Veteran has not been employed throughout the appeal period and is on social security disability for a degenerative arthritis of the back and a cognitive disorder.  The Veteran attended school in June 2003 and after his September 2003 vehicle accident he struggled but the Veteran was approved for a tutor program.  See reports of contact dated June 16, 2003, April 23, 2004, July 19, 2004, Vocational Rehabilitation and Employment Tutor request form September 20, 2004.  An academic transcript reflects the Veteran graduated with a computer aided drafting degree in May 2005.  The Veteran participated in vocational rehabilitation and in non-paid work experience for approximately 6 months but requested to discontinue due to having trouble remembering information and fears of being fired.  The vocational rehabilitation counselor found the Veteran's memory loss, lack of ability to concentrate and timeliness all worked against him in securing employment with the company and supported the Veteran's decision to discontinue.   See January 4, 2006 report of contact and Rehabilitation Closure Statement dated June 6, 2009.  In a vocational rehabilitation appointment with the Veteran it was stated it was unfortunate that the Veteran was unemployable "at this time."  See January 19, 2006 report of contact.  A June 8, 2009 Rehabilitation Closure Statement indicated that the Veteran was considered rehabilitated for an independent living program due to the conclusion of infeasibility for employment.  The Veteran was to continue with his independent living program.  Further, the November 2012 VA examiner noted the Veteran was unemployable.  In addition to the service-connected disabilities discussed above, the Veteran also has various disabilities including a cognitive disorder not otherwise specified and an organic mood disorder.  See December 12, 2014 VA treatment record.  

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment specifically due to his service-connected conditions.  Therefore, the Veteran should be scheduled for a VA examination to determine the functional impairment caused solely by his service-connected conditions.  The Board notes that substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disability, but the functional impairment caused solely by his service-connected disability.  VBA Fast Letter 13-13 (June 17, 2013).

Thereafter, the AOJ should refer the case to the VA Director of Compensation for an extraschedular consideration.  While on remand, the AOJ should obtain any outstanding records of pertinent private and VA treatment.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the claims file to an appropriate medical professional to provide an opinion with respect to the Veteran's claim for TDIU.  

The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected disabilities (cephalgia, evaluated as 50 percent, chronic cervical muscle strain, evaluated at 20 percent disabling, hyperextension injuries of the left thumb and ring finger and chronic atopic dermatitis on the right lower leg), taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  If applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current  service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations and treatment records, to include the February 2012 VA examination.

All opinions expressed should be accompanied by a supporting rationale.

2.  The AOJ should undertake any other development it determines to be warranted.

3.  Then, the AOJ should refer the case to the VA Director  of Compensation Services for extraschedular consideration; that threshold  determination must be supported with a full statement as to the Veteran's service-connected disabilities,  employment history, educational and vocational  attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

4.  After the development has been completed, adjudicate the claim for TDIU. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHALE LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


